Citation Nr: 1220433	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  09-18 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an upper back disability and a shoulder disability, to include muscle spasms.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 2001 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in December 2007, a statement of the case was issued in March 2009, and a substantive appeal was received in May 2009.  Additional evidence with written waiver of preliminary RO review was received in May 2012.

As an initial matter, the Board notes that it has reviewed not only the Veteran's physical claims file, but also the "Virtual VA" system to ensure a complete assessment of the evidence relevant to the present appeal.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes at the outset that service connection has already been established for cervical spine strain.  However, it appears that the Veteran is contending that he also suffers from separate upper back and bilateral shoulder disabilities which are related to service.  

The Veteran's service treatment records show that in November 2002 and in April 2003, he was treated on three occasions for upper back pain.  In both November 2002 and April 2003, trapezius muscle strain due to overuse was diagnosed.  The Veteran's April 2005 separation report of medical history documents complaints of recurrent back pain and of painful shoulders.  It does not appear that clinical examination of the musculoskeletal system and upper extremities was conducted. 

Postservice VA treatment records show that the Veteran has continued to seek treatment for upper back and bilateral shoulder pain following his separation from service.  In August 2006, he complained of recurrent muscle spasms and pain following an injury to his back while in service.  Private treatment records supplied by the Veteran show that in February 2011 he sought treatment for pain in his right shoulder that he sustained after a fall.  An MRI showed osteoarthritis of the right AC joint, lateral inferior sloping associated with a shoulder impingement, and degenerative cystic changes in the head of the humerus.  

The Veteran was provided a VA examination in December 2006 for the purpose of evaluating his claimed disabilities of the upper back and shoulders.  However, the Board is unable to conclude that the December 2006 VA opinion is adequate.  Without any discussion or rationale, the VA examiner stated that he could not "without speculation", determine if the Veteran's current complaints of upper back and shoulder pain was at least as likely as not related to his service. 

The critical question to be resolved is whether the Veteran has a separate upper back disability and/or separate disability of the shoulder(s)for which service connection may be granted.  Clarification is also needed as to whether the Veteran's complaints of upper back and shoulder pain are symptoms of the service-connected cervical spine strain or separate disabilities that are related to his service and/or related to the cervical spine strain.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for an appropriate VA examination by a medical doctor.  It is imperative that the claims file be made available to and be reviewed by the examiner in connection with the examination.  Any medically indicated special tests should be conducted.  

The examiner should clearly report any upper back disability, right shoulder disability, and/or left shoulder disability diagnosed on examination.  (if the examiner finds that a diagnosis is not warranted for any claimed disability, the examiner should discuss the significance of the medical records which report x-ray and MRI findings.  The examiner should also clearly indicate if it is his or her conclusion that the claimed symptomatology is part and parcel of the already service-connected cervical spine strain.)

The examiner should then respond to the following: 

a) For any separate upper back and/or shoulder disability diagnosed, is it at least as likely as not (a 50% or higher degree of probability) that this disability was manifested during military service, or otherwise caused by or aggravated by the Veteran's military service, to include his treatment for a trapezius muscle strain therein?  

b) For any separate upper back and/or shoulder disability diagnosed, is it at least as likely or not (a 50% or higher degree of probability) that such disability is proximately due to or caused by the Veteran's service-connected cervical spine disability?  

c) For any separate upper back and/or shoulder disability diagnosed, is it at least as likely or not (a 50% or higher degree of probability) that such disability has been aggravated by the Veteran's service-connected cervical spine disability?  (By aggravation, it is meant a permanent increase in severity beyond the natural progression of the disorder.)

The examiner should set forth detailed reasons for all opinions offered. 

2.  After completion of the above, the RO should review the expanded record and determine whether service connection for an upper back and shoulder disability is warranted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


